DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not disclose nor indicates a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations.
Sewell (US PGPub 2012/0081550 A1, cited by applicant) does disclose many of the features of the claimed configuration, but the features are spread across a plurality of embodiments in a way which are not combinable together in a single unit as claimed.  Sewell discloses in Figures 5-7 an arrangement where a cover houses a substrate in cooperation with a housing and where the cover and substrate are co-fastened to the housing (that is, the same fixation members fix both the cover and the substrate to the housing by passing through portions of both the cover and the substrate, see the end of ¶0036 disclosing that the connection locations 227 can be affixed to both the housing and cover using a suitable coupling member), but this arrangement does not include an elastic body as claimed and also does not allow for sliding movement between the substrate and the cover.  Sewell in Figures 8-9 discloses an arrangement where the substrate and the cover are free to move relative to each other and where one fixed fixation unit is located near a central position of the lines between the imaging units (at 
Only connecting the substrate to one of the housing and a cover appears to be the most common arrangement present in the prior art, for examples see Kazama et al (US Patent 10,931,932 B2), Ohsumi et al (US Patent 10,928,629 B2), Rendlen (US Patent 10,728,435 B2); and Huang et al (US PGPub 2016/0255260 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/L.W.R/Examiner, Art Unit 2852